DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2020 is being considered by the examiner.

Election/Restrictions
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 28, 2022.

Specification
The disclosure is objected to because of the following informalities: p. 3 at the first full paragraph, line 10 of the paragraph reads, “out of attribution information”. The word “attribution” does not appear to make logical sense in the context of the disclosure and would appear to be a typographical error intended to read “attribute”. For the purposes of examination, the single instance of the term “attribution” within the body of the specification will be interpreted as reading, “attribute”.
Appropriate correction is required.

Claim Objections
Claim 1 reads “coverts the file” at line four of the claim, while “coverts” would appear to be a typographical error intended to read, “converts”.
Claims 1 and 6 each read “attribution information” at lines 9 and 10, respectively. However, “attribution” too appears to be a typographical error intended to read “attribute”. The terms “attribution” does not appear to make logical sense in the context of the disclosure, while the single instance of the term “attribution” in the specification does nothing to explain the term’s presence in the disclosure and likewise appears to be a typographical error. For the purposes of examination, each instance of the term “attribution” being recited within the body of the claims will be interpreted by the examiner as instead reading, “attribute”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	-“converter unit” and “adding unit” in claim 1
	-“registration controller” in claim 2
	-“converter unit” and “adding unit” in claim 3
	-“determination unit” in claim 4
	-“management unit” and “converter unit” in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regard to the “units” of claims 1 and 3-5, p. 8, ll. 9-12 makes clear that “units” as discussed in the specification are implemented through computer running software instructions.
Similarly, with regard to “controller”, fig. 1 shows access controllers 23 as being within joint dms 2, which according to instant specification p. 6 second paragraph is implemented in a computer implementing memory-claimed functions, disclosing the structure being applied to the claim term “controller”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2009/0193035 to Benayon.

With regard to independent claim 1,
	Benayon teaches an information processing apparatus comprising: 
	a converter unit that, if a file in a second file format different from a first file format is received from another information processing apparatus, coverts the file to a file in the first file format (Benayon: abstract reads in part, “… retrieving a document stored in a first format, converting the retrieved document to a second format according to a conversion profile associated with the second format, presenting the converted document, responsive to a request to store an updated version of the converted document, converting the updated document back into the first format and updating the conversion profile with one or more conversion customizations specified for the updated document, and storing the updated document…” Examiner notes that the typographically erroneous term “coverts” is being interpreted as “converts” for the purposes of meaningful examination. See ¶0034 – machines for executing the taught instructions, i.e. “unit”. Examiner notes that for the purposes of examination, “unit” is being afforded such broadest reasonable interpretation to denote hardware, software, or a combination of the two.); and 
	an adding unit that generates additional information including at least attribute information that is missing with the file converted by the converter unit out of attribution information included in the file in the second file format and adds the additional information to the file after being converted to the first file format. (Benayon: ¶0021 reads in part, “…The conversion profile can be stored as a single file or as an entry in a database or lookup table for multiple conversion profiles. In other embodiments, a conversion profile can be attached to the requested document. That is, the conversion profile can be included as an additional part of the document to be used only for determining how to display the document….”. Examiner notes that the attributes are values contained within columns of the lookup table and that the typographically erroneous term “attribution” is being interpreted as “attribute” for the purposes of meaningful examination. See also abstract, as cited above and the above discussion of the interpretation afforded to the term “unit”.)



With regard to dependent claim 2, which depends upon independent claim 1,
	Benayon teaches the information processing apparatus according to Claim 1, further comprising: 
	a memory that stores the file in the first file format (Benayon: abstract reads in part, “… retrieving a document stored in a first format, converting the retrieved document to a second format according to a conversion profile associated with the second format, presenting the converted document, responsive to a request to store an updated version of the converted document, converting the updated document back into the first format and updating the conversion profile with one or more conversion customizations specified for the updated document, and storing the updated document…” Examiner notes that the updated document being stored is in the first format. See ¶0035 – memories in the devices for executing the taught instructions, i.e. “unit”.); and 
	a registration controller that performs control to register on the memory, in response to a registration request of the file in the second file format, the file after being converted to the first file format and with the additional information added thereto by the adding unit. (Benayon: abstract reads in part, “… retrieving a document stored in a first format, converting the retrieved document to a second format according to a conversion profile associated with the second format, presenting the converted document, responsive to a request to store an updated version of the converted document, converting the updated document back into the first format and updating the conversion profile with one or more conversion customizations specified for the updated document, and storing the updated document…” Examiner notes that the second format is used for presenting the data, as discussed at ¶0006, ¶0008. See ¶0034 – control system for executing the taught instructions, i.e. “registration controller”. See also ¶0020 -At fig. 2 step 206, the user terminal is associated, i.e. “registered” with the terminal requesting to view the converted data.)

With regard to dependent claim 3, which depends upon dependent claim 2,
	Benayon teaches the information processing apparatus according to - 36 -Claim 2, wherein if another information processing apparatus serving as a retrieval requester uses a file in the second file format different from the first file format, the converter unit converts the file in the first file format read from the memory into a file in the second file format in response to a retrieval request of the file registered on the memory by the registration controller (Benayon: ¶0020 – mass storage device has information registered on it, and at step 206, the user terminal is associated, i.e. “registered” with the terminal requesting to view the converted data. See also abstract discussion of conversion and ¶0006 and ¶0008 discussion of converted data presentation in the second format, as well as above citations directed to the same.), and 
	wherein the adding unit sets attribute information that is to be included in the file converted by the converter unit, in accordance with attribute information included in the file read from the memory and attribute information included in the additional information added to the file read from the memory. (Benayon: ¶0021 reads in part, “…The conversion profile can be stored as a single file or as an entry in a database or lookup table for multiple conversion profiles. In other embodiments, a conversion profile can be attached to the requested document. That is, the conversion profile can be included as an additional part of the document to be used only for determining how to display the document….”. Examiner notes that the attributes are values contained within columns of the lookup table and that the typographically erroneous term “attribution” is being interpreted as “attribute” for the purposes of meaningful examination. See also above citations directed to memory and ¶0006 and ¶0008 discussion of converted data presentation in the second format. Examiner further notes that for the purposes of examination, “unit” is being afforded such broadest reasonable interpretation to denote hardware, software, or a combination of the two.)

With regard to dependent claim 5, which depends upon independent claim 1,
	Benayon teaches the information processing apparatus according to Claim 1, further comprising a management unit that manages a file format used in another information processing apparatus - 37 -serving as a file receiver (Benayon: ¶0016 – user terminals 106 are a “file receiver”. ¶0020 – mass storage device 102 of fig. 1 has information registered on it, and at step 206, the user terminal 106 is associated with the terminal requesting to view the converted data. See also abstract, which reads in part, “… retrieving a document stored in a first format, converting the retrieved document to a second format according to a conversion profile associated with the second format, presenting the converted document, responsive to a request to store an updated version of the converted document, converting the updated document back into the first format and updating the conversion profile with one or more conversion customizations specified for the updated document, and storing the updated document…”. Examiner notes that the second format is used for presenting the data, as discussed at ¶0006, ¶0008.), 
	wherein by referencing the file format managed by the management unit, the converter unit identifies the file format of a file which is converted to a file in the first file format or the file format of a file to which the file in the first file format is converted. (Benayon: ¶0020 – mass storage device 102 of fig. 1 has information registered on it, and at step 206, the user terminal 106 is associated with the terminal requesting to view the converted data. See also abstract, which reads in part, “… retrieving a document stored in a first format, converting the retrieved document to a second format according to a conversion profile associated with the second format, presenting the converted document, responsive to a request to store an updated version of the converted document, converting the updated document back into the first format and updating the conversion profile with one or more conversion customizations specified for the updated document, and storing the updated document…”. Examiner notes that the second format is used for presenting the data, as discussed at ¶0006, ¶0008, and that the first format would be identified by the system performing the storage step discussed above. Examiner further notes that for the purposes of examination, “unit” is being afforded such broadest reasonable interpretation to denote hardware, software, or a combination of the two.)

With regard to independent claim 6,
	Claim 6 is similar in scope to independent claim 1 and is being rejected under a similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Benayon in view of US Pre-Grant Publication 2019/0278743 to Hayasaka.

With regard to dependent claim 4, which depends upon dependent claim 2,
	Benayon teaches the information processing apparatus according to Claim 2.
	Benayon does not fully and explicitly teach further comprising a determination unit that, if another information processing apparatus serving as a transmission source of the registration request has identified a file format to be used there within, determines a file format that is to be used as the first file format by analyzing the file format used in the transmission source.  
	Hayasaka teaches an apparatus further comprising a determination unit that, if another information processing apparatus serving as a transmission source of a registration request has identified a file format to be used there within, determines a file format that is to be used as a first file format by analyzing the file format used in the transmission source. (Hayasaka: ¶0011 reads in part, “…in response to obtaining a first document in the first format created by an office suite application, analyzing the first document to determine objects according to the first format contained in the first document and to read one or more editing restrictions specified in the first document…” Examiner further notes that for the purposes of examination, “unit” is being afforded such broadest reasonable interpretation to denote hardware, software, or a combination of the two. Examiner notes that the objects analyzed within the document comprise the specific format being analyzed. See also ¶0052 receiving data objects.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the format recognition for processed data of Hayasaka into the data format conversion system of Benayon by programming the instructions of Benayon (Benayon: ¶0034) to recognize a format of received data in a data conversion system, as taught by Benayon. Both systems are directed to processing data according to format (Benayon: abstract; Hayasaka: abstract), as well as data format conversion (Benayon: abstract; Hayasaka: abstract). An advantage obtained through recognizing a format of received data in a data conversion system would have been desirable to implement in the data format conversion system of Benayon. In particular, the motivation to combine the Benayon and Hayasaka references would have been to meet the user demands of conversion interoperability between data formats in mobile and office applications. (Hayasaka: ¶0004)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication 2020/0097443 to Kamiya for document format conversion
	-US Pre-Grant Publication 20150095757 to Kamata for attribute-based information addition associated with data conversion operations
	-US Pre-Grant Publication 2018/0322132 to Ramamurthy for a memory controller with a second data format specified for data transmissions and storage in the system, as well as analysis of received information to determine format
	-US Pre-Grant Publication 2018/0314705 to Griffith for a memory controller with a second data format specified for data transmissions and storage in the system, as well as analysis of received information to determine format

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157       

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157